W.E. Cantrell filed an action in the court of common pleas of Tulsa county against General American Life Insurance Company, a corporation, to recover a money judgment representing certain money claimed to have been withheld from him by said defendant under the same general facts and circumstances as those related and involved in case No. 29219, General American Life Insurance Co. v. Kellie M. Roach, 188 Okla. 515, 111 P.2d 185, this day decided by this court. The appeal in this case, the Roach Case, supra, and another case were presented to us jointly on appeal.
With respect to the plea of estoppel presented in this matter, as it was presented in the Roach Case, supra, the facts show this: Between August 28, 1933, when defendant undertook to pay Cantrell 2 1/2 per cent. instead of 5 per cent., and May, 1937, when Cantrell says he learned that the money withheld would never be paid to him, and finally on May 27, 1938, when he brought the action out of which this appeal arose, four years and nine months elapsed. This is an even longer time than elapsed in the Roach Case, and we think what we said therein respecting the application of the rule of estoppel based on our statute should apply here with equal force.
Therefore, based upon the decision in the Roach Case, supra, we reverse the judgment herein in favor of Cantrell and remand the same to the trial court, with directions to dismiss the action.
WELCH, C. J., CORN, V. C. J., and RILEY, GIBSON, and HURST, JJ., concur. *Page 521